SO ORDERED.

DONE and SIGNED July 9, 2019.




                                             ________________________________________
                                             JOHN S. HODGE
                                             UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________
                                United States Bankruptcy Court
                                 Western District of Louisiana
                                      Shreveport Division

IN RE:                                           §                    Case Number: 15-10832
TINA R. PEMBERTON                                §
                                                 §
                                                 §
Chapter 13                                       §

                         ORDER MODIFYING CHAPTER 13 PLAN
        1.      The Court has considered confirmation of the debtor(s) Chapter 13 plan (Docket
No. 84) that was proposed on 06/27/2019.
        2.      All objections to the plan have been withdrawn or overruled.
        3.      The Court has determined the plan meets all of the requirements of §1329 of the
Bankruptcy Code.
        4.      The value of the collateral for secured claims is set pursuant to the amount set
forth in the plan.
        5.      The Trustee is authorized to calculate the amount and timing of distributions
under the plan. The Trustee may make payments in the following order: a. Trustee’s fees; b.
Pre-confirmation adequate protection payments; c. Conduit mortgage payments and conduit lease
payments; d. Appraisal fees, other administrative expenses and debtor(s) pre and post
confirmation attorney’s fees in the monthly amounts provided by the plan or standing “no look”
fee order; e. Other secured creditors (non arrears) and executory contracts; f. Specially classified
debts; g. Arrearage claims; h. Priority debts; i. Unsecured debts and any other debt.
        6.      Attorney’s fees for the modification pursuant to the Amended Standing Order
Regarding “No Look” Fees in Chapter 13 cases are approved in the amount of $0.00.
        7.      Secured creditors whose collateral is surrendered shall have 240 days from
effective date of plan modification to amend any filed secured claim or file a deficiency claim or




   15-10832 - #85 File 07/09/19 Enter 07/10/19 09:19:21 Main Document Pg 1 of 2
the claim will be disallowed, unless the Court orders otherwise.
         8.     The Debtor(s) shall not incur any non-emergency consumer debt, including the
refinancing of real property debt or purchases on credit in excess of $1,000, without the written
approval of the Trustee or order of the Court.
         9.     The Debtor(s) shall not sell, dispose of, or transfer any property without the
written approval of the Trustee or order of the Court.
         10.    The Debtor(s) shall fully and timely disclose to the Trustee and file any
appropriate notice, application or motion with the Court in the event of any change of the
Debtor(s)’ address, employment, marital status, or child or spousal support payments.
        11.     The Debtor(s) shall keep the Trustee informed as to any claim for or expected
receipt of money or property regarding personal injury, workers compensation, social security,
buyout, severance package, lottery winning, inheritance, or any other funds to which the
Debtor(s) may be entitled or becomes entitled to receive. Before the matter can be settled and any
funds distributed, the Debtor(s) shall comply with all requirements for filing applications or
motions for settlement with the Court as may be required by the Bankruptcy Code or the
Bankruptcy Rules.
        12.     By April 30, of each year, the Debtor(s) shall provide the Trustee with a true and
complete signed copy of their state and federal income tax return(s) for the preceding year. The
Trustee shall compute the amount, if any of the Debtor(s)’ refund that must be turned over and
send the Debtor(s) a letter notifying them of this amount. Debtor(s)’ may retain monies credited
for Earned Income Credit and/or Child Tax Credit plus $1,000.00 per debtor. These additional
proceeds shall increase the minimum required distribution to the Debtor(s)’ allowed general
unsecured claims. Said funds must be tendered to the Trustee within 30 days from the date of
said letter. Notwithstanding, the foregoing, nothing contained herein shall prohibit the Debtor(s)
from timely filing a Motion with the Court, seeking authorization to retain all or any portion of
such tax refunds upon a showing of substantial need.
        13.     THE VIOLATION BY THE DEBTOR(S) OF ANY PROVISIONS OF THIS
ORDER OR THE PLAN MAY RESULT IN DISMISSAL OF THE CASE OR DENIAL
OF DISCHARGE AND OTHER SANCTIONS.
        14.     The modified plan is confirmed.

                                               ###




   15-10832 - #85 File 07/09/19 Enter 07/10/19 09:19:21 Main Document Pg 2 of 2
